                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


 LAURA MURRAY CICCO,

                   Plaintiff,

     v.                                                     Civil No. 18-1164-EFM-TJJ


 The NATIONAL AERONAUTICS AND
 SPACE ADMINISTRATION,

                   Defendant.

          REPLY IN SUPPORT OF THE NATIONAL AERONAUTICS AND SPACE
                     ADMINISTRATION’S MOTION TO DISMISS

          The National Aeronautics and Space Administration (“NASA”) moved to dismiss this

matter for lack of subject matter jurisdiction and lack of proper venue, Fed. R. Civ. P. 12(b)(1) and

(3), because Plaintiff’s Complaint for declaratory judgment fails to identify a waiver of sovereign

immunity and a statute that confers subject matter jurisdiction, and fails to show a sufficient

connection to support venue in the District of Kansas.

I.        5 U.S.C. § 702 DOES NOT WAIVE SOVEREIGN IMMUNITY IN THIS CASE AND,
          REGARDLESS, PLAINTIFF HAS NOT SHOWN SUBJECT MATTER
          JURISDICTION

          Plaintiff’s argument that the second sentence of 5 U.S.C. § 702 of the Administrative

Procedures Act (“APA”) provides a waiver of sovereign immunity fails for two reasons. First,

Plaintiff has failed to allege an unlawful action or inaction by a federal officer or employee as

required by the second sentence of § 702. Second, even if § 702 provides a waiver of sovereign

immunity, Plaintiff has failed to identify a statute that confers subject matter jurisdiction on the

district court.
       Plaintiff cannot rely on 5 U.S.C. § 702 for the necessary waiver of sovereign immunity

because she has not alleged an unlawful action or inaction by a federal employee. The second

sentence of 5 U.S.C. § 702 provides that “[a]n action in a court of the United States seeking relief

other than money damages and stating a claim that an agency or an officer or employee thereof

acted or failed to act in an official capacity or under color of legal authority shall not be dismissed

nor relief therein be denied on the ground that it is against the United States or that the United

States is an indispensable party.” 5 U.S.C. § 702 (emphasis added).

       Not only is the language of the statute clear, it is also clear in the legislative history that

Congress intended to require a claim of unlawful action or inaction against a federal officer or

employee as a necessary element when it implemented this new waiver in 1976. “[T]he

Administrative Conference of the United States, which proposed the waiver of sovereign immunity

and suggested that it be included in section 702, explained that the amendment to section 702 was

designed ‘to eliminate the defense of sovereign immunity with respect to any action in a court of

the United States seeking relief other than money damages and based on an assertion of unlawful

official action by a Federal officer or employee.’” Delano Farms Co. v. California Table Grape

Comm'n, 655 F.3d 1337, 1345 (Fed. Cir. 2011) (emphasis added) (quoting the Administrative

Procedure Act Amendments of 1976: Hearing Before the Subcomm. on Admin. Practice and

Procedure of the S. Comm. on the Judiciary, 94th Cong. 230 (1976) (statement of Richard K. Berg,

executive secretary of the Administrative Conference of the United States)). To ignore the element

of wrongful action would create a nearly unlimited waiver of sovereign immunity for non-

monetary damage cases, which is not what Congress intended.

       The cases cited by Plaintiff Cicco in support of a waiver of sovereign immunity under §702

are easily distinguished from the instant matter because, unlike this case, they include a claim of



                                                  2
unlawful action or inaction by a Federal employee. U.S. v. Mitchell, 463 U.S. 206 (1983) (alleged

mismanagement of Native American timber lands by the United States); Simmat v. United States

Bureau of Prisons, 413 F.3d 1225, 1233 (10th Cir. 2005) (alleged violation of prisoner’s Eight

Amendment right to medical care); Commonwealth of Puerto Rico v. United States, 490 F.3d 50,

57-58 (1st Cir. 2007) (United States’ failure to comply with subpoenas for FBI records issued by

the Puerto Rico Department of Justice); Trudeau v. Fed. Trade Comm'n, 456 F.3d 178 (D.C. Cir.

2006) (allegation that Federal Trade Commission press release was false and misleading, and that,

in issuing it, the FTC exceeded its statutory authority and violated plaintiff’s First Amendment

rights); Veterans for Common Sense v. Shinseki, 644 F.3d 845 (9th Cir. 2011), opinion vacated on

reh'g en banc, 678 F.3d 1013 (9th Cir. 2012) (allegation that manner in which VA provided mental

health care and procedure for obtaining medical benefits violated statutory and constitutional

rights); Delano Farms Co. v. California Table Grape Comm'n, 655 F.3d 1337 (Fed. Cir. 2011)

(alleged violation of patent law by USDA employees); Michigan v. U.S. Army Corps of Engineers,

667 F.3d 765 (7th Cir. 2011) (alleged violation of public nuisance law by U.S. Army Corps of

Engineers); Treasurer of New Jersey v. U.S. Dep't of Treasury, 684 F.3d 382 (3d Cir. 2012)

(alleged failure of U.S. Treasury to account for and deliver proceeds of savings bonds); Muniz-

Muniz v. U.S. Border Patrol, 741 F.3d 668, 669 (6th Cir. 2013) (allegation that plaintiffs were

illegally stopped, searched, and/or detained by officers of the United States Border Patrol based

upon their Hispanic appearance, race and ethnicity).

       Plaintiff Cicco does not allege any wrongful action by a Federal employee. Instead, she

seeks an advisory opinion on the ownership of a vial of dust that may or may not be from the

moon. Because Plaintiff Cicco has not established both elements of the second sentence of 5

U.S.C. § 702 – (1) relief other than money damages and (2) an assertion of unlawful official action



                                                3
by a Federal officer or employee – she has not met her burden to show a waiver of sovereign

immunity. United States v. Bustillos, 31 F.3d 931, 933 (10th Cir. 1994) (“The party seeking to

invoke the jurisdiction of a federal court must demonstrate that the case is within the court's

jurisdiction.”).

        Even if the Court were to find a waiver of sovereign immunity under 5 U.S.C. § 702, it still

lacks jurisdiction because Plaintiff Cicco has not identified an independent basis for subject matter

jurisdiction. Once a court finds a waiver of sovereign immunity under 5 U.S.C. § 702, it must then

decide whether the plaintiff’s claim arises “under the Constitution, laws, or treaties of the United

States,” so that the District Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, or

whether the Court has jurisdiction pursuant to another statute. Treasurer of New Jersey v. U.S.

Dep't of Treasury, 684 F.3d at 401–02. “Because the APA neither confers nor restricts jurisdiction,

we must still determine whether some other statute provides it.” Trudeau, 456 F.3d at 185. “To

confer subject matter jurisdiction in an action against a sovereign, in addition to a waiver of

sovereign immunity, there must be statutory authority vesting a district court with subject matter

jurisdiction.” Alvarado v. Table Mountain Rancheria, 509 F.3d 1008, 1016 (9th Cir. 2007). As

argued in the Memorandum in Support of NASA’s Motion to Dismiss, the Declaratory Judgment

Act, 28 U.S.C. § 2201, and the lien enforcement statute, 28 U.S.C. § 16551, do not provide an

independent basis for subject matter jurisdiction, Memorandum, pp. 4-5, and Plaintiff Cicco has

identified no other law or statute giving the Court jurisdiction.2 Thus, without some other



1
        “Section 1655 has been consistently construed as simply permitting substituted service in
certain cases where the Court has jurisdiction; the jurisdictional facts requisite to support federal
jurisdiction of the action involved, such as diversity of citizenship and jurisdictional amount, must
be independently present.” A. E. Borden Co. v. Wurm, 174 F. Supp. 606, 608 (D. Me. 1959).
2
      Unlike the instant matter, all of the cases cited on pages 3 and 4 of Plaintiff Cicco’s
Response include independent bases for subject matter jurisdiction other than 5 U.S.C. § 702.
                                                 4
independent basis for federal court jurisdiction, the Court lacks subject matter jurisdiction and this

matter must be dismissed.

II.     PLAINTIFF HAS NOT SATISFIED THE ARTICLE III CONTROVERSY
        REQUIREMENT

        As argued in Defendant’s Motion to Dismiss, one of the elements a plaintiff must show to

establish Article III standing is an “injury in fact,” and under this element, the plaintiff’s injury

must be “actual or imminent, not conjectural or hypothetical.” (Doc. 7 at 6-7.) Defendant argued

that Plaintiff has not established standing to pursue this litigation because the Complaint has not

alleged any injury, traceable to conduct by NASA, which is redressable by the Court. (Doc. 7 at

7.) In response, Plaintiff contends that her allegation that she is the rightful owner of lunar material

and NASA’s position that private citizens cannot own lunar material satisfies the Article III case-

or-controversy requirement. (Doc. 9 at 4-5, citing MedImmune, Inc. v. Genetech, Inc. 549 U.S.

118, 126 (2007) (Article III requires a showing of a substantial controversy, between parties having

adverse legal interests, of sufficient immediacy and reality to warrant issues of declaratory

judgment.)) As evidence of this controversy, Plaintiff relies upon the United States’ position in

the Peggy Davis case, pointing to the language of the probable cause search warrant affidavit and

subsequent lawsuit, and quotes from an attached, unauthenticated email from NASA Apollo

Sample Curator Dr. Ryan Zeigler, stating, “lunar samples are considered property of the US

government.” (Doc. 9 at 3-4.)

        To support her claim that the threat to her is “immediate and real,” Plaintiff references

quotes from Wagner v. Simon, 412 F.Supp. 426, 430 (W.D. Mo. 1974) that “the purpose of the

[Declaratory Judgment] Act is to ‘afford a remedy to one who is uncertain of his rights and desires

an early adjudication without having to wait until his adversary decides to bring suit.” (Doc. 9 at

5.) In Wagner, the plaintiff brought a declaratory relief claim requesting the court to declare that a


                                                   5
“work of art” he created by using a photographic enlargement (facsimile) of a fifty dollar Federal

Reserve note that was seized by United States Secret Service agents, was not within the scope of

the Counterfeiting and Forgery Statute, and to declare the particular sections of the counterfeiting

statutes relied upon by the agents to seize his facsimile to be unconstitutional. Id., at 428.

Addressing the question of jurisdiction and justiciability, the court found it had subject matter

jurisdiction by relying on plaintiff’s evidence related to the value of his artwork and finding that

plaintiff satisfied the jurisdictional amount required by 28 U.S.C. § 1331. Id., at 429. Finding the

test for justiciability to be “whether there is ‘a claim of specific present objective harm or a threat

of specific future harm[,]’” the court found that “seizure of the facsimile by the Secret Service and

the threats of criminal prosecution have effectively prevented plaintiff from marketing and

displaying reproductions of the facsimile.” Id., at 430. The court found those facts sufficient to

satisfy the case or controversy requirements of Article III. Id.

       The instant case is distinguishable from the Davis and Wagner cases. Here, Plaintiff

purports to have lunar material, but makes no allegation of any contact with government officials,

let alone that she was threatened with seizure of her person or of her vial of alleged lunar material.

In Wagner, plaintiff was photocopying Federal Reserve notes, and the Secret Service seized the

facsimiles and threatened criminal prosecution, which the court found was sufficient to satisfy

Article III. In Davis, plaintiff was detained, and federal officials confiscated the moon rocks in

her possession.

       Here, Plaintiff’s Complaint is void of allegations sufficient to show that there is a present

claim or a future threat of prosecution. Plaintiff can only speculate about the potential for future

official action by a Federal officer or employee. The Supreme Court is “reluctant to endorse

standing theories that require guesswork as to how independent decisionmakers will exercise their



                                                  6
judgment” or “rest on speculation about the decisions of independent actors.” Clapper v. Amnesty

Int’l USA, 568 U.S. 398, 413-14 (2013). Furthermore, a “speculative chain of possibilities does

not establish that injury based on potential future” action by a Federal officer or employee has

sufficient immediacy to establish standing. Id. (unable to show that alleged surveillance “is

certainly impending or is fairly traceable”). Plaintiff lacks Article III standing because she cannot

demonstrate that the future injury she purportedly fears is “certainly impending3. Id., at 422.

Accordingly, the Court must dismiss Plaintiff’s Complaint for lack of standing.

III.   18 U.S.C. 981 DOES NOT CREATE FEDERAL QUESTION JURISDICTION

       Plaintiff argues that the United States of America could file an asset forfeiture action, which

would create federal question jurisdiction. In support, Plaintiff cites 18 U.S.C. § 981, without

referencing a specific subsection, and Langbord v. United States Dep't of Treasury, 832 F.3d 170

(3d Cir. 2016). Plaintiff’s arguments fail because her generalized assertion that the United States

could file an asset forfeiture action is insufficient to create subject matter jurisdiction and the

Langbord case is factually and legally distinguishable.

       Plaintiff’s citation of 18 U.S.C. § 981, without further factual or legal analysis of a potential

civil asset forfeiture action, is inadequate to create subject matter jurisdiction. Under the Civil

Asset Forfeiture Reform Act of 2000 (CAFRA), the “burden of proof is on the Government to

establish, by a preponderance of the evidence, that the property is subject to forfeiture”. 18 U.S.C.

§ 983(c). Supplemental Rule G “governs a forfeiture action in rem arising from a federal statute.”

Supp. R. G(1). Supplemental Rule G also governs the sufficiency of the complaint in a civil

forfeiture action. See Supp. R. G(8)(b)(ii). The asset forfeiture “complaint must ... (e) identify the

statute under which the forfeiture action is brought and (f) state sufficiently detailed facts to


3
      Furthermore, Plaintiff cannot “manufacture standing by incurring costs in anticipation of
nonimminent harm.” Clapper v. Amnesty Int’l USA, 568 U.S. at 422.
                                                  7
support a reasonable belief that the government will be able to meet its burden of proof at trial.”

Id. at 2(e) and (f). Here, at a minimum, Plaintiff Cicco should have identified the authorizing

federal criminal statute, the purported violation of federal law, and the facts establishing that the

property is subject to forfeiture. She has done none of this. She has not specified the nexus between

the property and a criminal act. She has not articulated the criminal violation included in § 981

that allows forfeiture. Her vague assertion that the United States could forfeit the vial is

unsupported by facts and law and does not create subject matter jurisdiction.

        Plaintiff relies on the Langbord case, which is distinguishable from this matter. In

Langbord, the purported owners of the 1933 Double Eagle gold coins turned the coins over to the

government for authentication and brought an action arising from the United States’ refusal to

return the coins after authentication because the coins allegedly had been stolen from the United

States Mint. In the instant matter, Plaintiff Cicco has a vial of dust she claims is lunar material that

has neither been authenticated nor confiscated by the United States. The factual similarity is

tenuous as best.

        Plaintiff Cicco argues that the Langbord decision allowing a forfeiture claim supports her

argument that 18 U.S.C. 981 waives subject matter jurisdiction. (Response, p. 6.) The Langbord

court, however, ordered the United States to file a forfeiture count as a means of due process to

remedy the violation of the Langbord’s Fourth and Fifth Amendment rights that occurred when

the Mint refused to return the coins. Langbord, 832 F.3d at 179. Here, according to her Complaint,

Plaintiff Cicco has had possession of her vial for 46 years and has no claim of any constitutional

violation. Thus, the Langbord decision does not support a waiver of subjection matter jurisdiction

in this case.




                                                   8
IV.     THE DISTRICT OF KANSAS IN AN IMPROPER VENUE

        NASA moved to dismiss this matter pursuant to Fed. R. Civ. P. 12(b)(3) because the

District of Kansas has no connection to the parties or subject matter of this action. Once venue is

challenged, it is the plaintiff's burden to show that venue is proper in the forum district. Mohr v.

Margolis, Ainsworth & Kinlaw Consulting, Inc., 434 F. Supp. 2d 1051, 1058 (D. Kan. 2006); see

also, 5B Charles Alan Wright et al., Federal Practice & Procedure § 1352 (3d ed. 2015) (noting

that imposing burden on plaintiff “seems correct inasmuch as it is the plaintiff's obligation to

institute his action in a permissible forum, both in terms of jurisdiction and venue”).

        To meet her burden, Plaintiff Cicco argues that venue is proper because her vial of dust is

located in Kansas. She asserts that she may sue in any United States District Court that she chooses

because the personal property at issue is portable. This is incorrect. Moving personal property to a

preferred district to establish venue is improper. United States v. $633,021.67 in U.S. Currency,

842 F. Supp. 528, 531 (N.D. Ga. 1993) (“A court may not treat a piece of property as being ‘found’

within a certain judicial district where it is physically within the district only because the

government moved it there subsequent to seizing it elsewhere”); United States v. One 1974 Cessna

Model 310R Aircraft, Serial No. 310R0203, FAA Registration No. N5083J, 432 F. Supp. 364, 369

(D.S.C. 1977) (the Attorney General cannot create venue in his district of choice “merely by

transferring the property to that district”). It stands to reason that if the United States cannot create

venue by transferring property from one district to another, then neither can Ms. Cicco.

        Plaintiff’s counsel states he chose Kansas because it is close and it has experience with a

single previous case involving lunar material. While counsel’s candor is commendable, it does not

establish any connection between this Court and the underlying facts, the property at issue, or the

parties. In fact, the District of Kansas has no connection to the parties or the subject matter of this

lawsuit. Kansas is not Plaintiff’s state of residence, nor are any NASA facilities or field offices
                                                   9
located in Kansas. Moreover, Plaintiff has not alleged any acts, omissions or events having taken

place in Kansas.

       NASA also disagrees with Plaintiff’s assertion that venue based on the events giving rise

to this litigation is impossible because the events occurred on the moon. This case is not about

whether Mr. Armstrong traveled to the moon or collected dust from the moon. It is, rather, what

Mr. Armstrong is alleged to have done with it once back on earth that is at issue and that he

allegedly gave it to Ms. Cicco 46 years ago in Cincinatti, Ohio, not Kansas. Simply because the

venue statute allows a federal agency to be sued in any state, does not mean that the statute should

be read that expansively. In Reuben H. Donnelley Corp. v. F.T.C., 580 F.2d 264 (7th Cir. 1978),

the court considered such an expansive reading, and found that “[w]ith the vast growth of federal

bureaucracy, federal agencies undoubtedly have offices in most, if not all, judicial districts. That

being true, there would be little need for the subsections dealing with the specifics of where the

cause of action arose, where the plaintiff resides, and where relevant real estate is situated, if such

an expansive interpretation of residency of a defendant were intended by Congress.” Id. at 267.

The Seventh Circuit was also concerned that forum shopping might result if a plaintiff were

allowed to sue a government agency in a remote district. Id.

       Plaintiff Cicco has had the opportunity to file suit in her home district since

1972. However, she waited until 46 years and moved the vial to the District of Kansas to file

suit. Because Plaintiff Cicco has shown no permissible basis for venue in the District of Kansas,

this Court should dismiss her Complaint pursuant to Fed. R. Civ. P. 12(b)(3).




                                                  10
       Wherefore, the Defendant respectfully requests that the Court dismiss Plaintiff’s

Complaint for lack of subject matter jurisdiction and lack of proper venue.

                                                    Respectfully submitted,

                                                    STEPHEN R. MCALLISTER
                                                    United States Attorney
                                                    District of Kansas

                                                    s/ Brian D. Sheern
                                                    BRIAN D. SHEERN
                                                    Assistant United States Attorney
                                                    Ks. S.Ct. No. 21479
                                                    1200 Epic Center
                                                    301 N. Main
                                                    Wichita, Kansas 67202
                                                    PH: (316) 269-6481
                                                    FX: (316) 269-6484
                                                    Email: brian.sheern@usdoj.gov
                                                    Attorneys for the Defendant



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018 the foregoing was electronically filed with the

clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to

the following: Christopher M. McHugh, cmchugh@sb-kc.com and Christopher C. Tillery,

ctillery@sb-kc.com, Attorneys for Plaintiff.


                                                    s/ Brian D. Sheern
                                                    BRIAN D. SHEERN
                                                    Assistant United States Attorney




                                               11
